Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.            Claims 1, 3-4, 6, 8-12, 14-15, 17, and 19-22 are pending of which claims 1, 3-4, 8, 10-12, 14-15, and 19-22 are amended, and claims 2, 5, 7, 13, 16, 18, and 23 are canceled by Applicant’s amendment filed on November 5, 2021 and November 8, 2021.  
 
Response to Arguments
3.       Applicant’s arguments filed November 8, 2021 and Nov. 15, 2021 have been fully considered. The dispositions of the objections and rejections in the August 6, 2021 non-final Office action are delineated as follows. 
(a)            Applicant’s arguments filed Nov. 8, 2021 in response to objection to the specification have been fully considered and are persuasive.  The objection to the specification is thus withdrawn.
(b)            Applicant’s arguments filed Nov. 8, 2021 in response to rejections of the claims under 35 U.S.C. § 101 are fully considered, but they are not persuasive.  
          More specifically, Applicant merely generally argues that “The 2019 Eligibility Guidance on Abstract Idea indicates that “[a] claim is not ‘directed to’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.” In this case, claims 1, 12, and 22, as a whole integrate, imitate the human brain's cognitive function, determination function, etc. by 
Nonetheless, the non-final Office action dated Aug. 06, 2021 delineated detailed rationale supported by citations for rejections of claims under 35 U.S.C. § 101, yet Applicant’s response fails to address any of the delineated rationale or citations.  Rather, Applicant merely generally argues that “claims 1, 12, and 22, as a whole integrate, imitate the human brain's cognitive function, determination function, etc. by using a machine learning algorithm [sic] These algorithms further employ deep learning”, and that the claimed invention “may be classified into” some example fields, without providing any articulated reasoning as to why the claimed invention is not directed to a judicial exception or why the claimed invention recites additional elements that integrate the claimed judicial exception into a practical application or amount to significantly more than the claimed judicial exception.  Applicant is advised that the Federal Circuit has held that “[l]ike indefiniteness, enablement, or obviousness, whether a claim is directed to patent eligible subject matter is a question of law based on underlying facts," and noting that the Supreme Court has recognized that "the inquiry 'might sometimes overlap' with other fact-intensive inquiries like novelty under 35 U.S.C. § 102.” See MPEP § 2106 citing Exergen Corp., 725 Fed. App’x. 959, 965 (Fed. Cir. 2018).
Therefore, Applicant’s conclusory arguments, without any supporting factual evidence and/or citations to relevant case law, are not persuasive.  As such, the rejections of claims under 35 U.S.C. § 101 are thus maintained.
            Applicant’s arguments filed Nov. 8, 2021 in response to rejections of the claims under 35 U.S.C. § 112(b) have been fully considered.  The rejections of claims 1-13, 18-19, 21, and 23 under 35 USC 112(b) are withdrawn in light of the amendment to the claims. 
(1)      Further, in response to the arguments filed Nov. 8, 2021 regarding the 35 USC 112(b) rejections of claims 1 and 23 that invoke 35 USC 112(b), Applicant’s arguments specifically pointed to only ¶¶ [0109]-[0110] of the present disclosure and “disagrees” with the other corresponding structures delineated in the non-final Office action which stated, inter alia, that the corresponding structures for the claimed “input and output unit” are described in “FIGS. 3-4 and 6A-6B and described in ¶¶ [0070]-[0077] and [0082]-[0085] and 1300 in FIG. 8” (see p. 11, § 10, ¶ 3 – p. 12, § 10, ¶ 1).  Therefore, the examiner notes that the claimed “input and output unit” still invokes 35 U.S.C. § 112(f) and is interpreted to cover the corresponding structures described ONLY in ¶¶ [0109]-[0110] and their equivalents thereof yet explicitly excluding those described in FIGS. 3-4 and 6A-6B and described in ¶¶ [0070]-[0077] and [0082]-[0085] and 1300 in FIG. 8 cited in the previous non-final Office action.
 (d)            Applicant’s arguments filed Nov. 8, 2021 in response to rejection of claims under 35 U.S.C. § 103 have been fully considered. The examiner notes that Applicant’s arguments are to newly amended features in the claim(s) which necessitated the new ground of rejections.
 
Claim Objections
            Claims 1 and 4 stand objected to because of the following informalities:
(a)      Claim 1: The examiner suggests amending this limitation to recite “wherein the recognition model includes a private neural network model fitted to a relation between the user and the other party, and”.
(b)      The examiner further suggests amending the limitation “wherein when a sub-permissible level is changed by user input” into “wherein when a sub-permissible level is changed by a user input”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
5.            Claims 1, 3, 6, 8-12, 14, 17, and 19-22 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a judicial exception (e.g., an abstract idea of mental activity or organizing human activity, an idea itself, etc.). This judicial exception is not integrated into a practical application because the additional elements merely constitute routine, conventional computer functions and/or components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements that do not amount to an inventive concept because these additional elements merely constitute well-understood, routine, conventional elements of computer functions and computer components.
The Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) (hereinafter Mayo) laid out a framework for 
Step 1 under the Alice/Mayo Framework: independent claim 12 and its dependent claims 14-1, 17, and 19-21 are directed to the statutory category of processes; independent claim 1 and its dependent claims 3-4, 6, and 8-11 are directed to the statutory category of machines; and independent claim 22 is directed to the statutory category of manufactures.  Therefore, claims 1, 3-4 6, 8-12, 14-15, 17, and 19-22 are directed to their respective statutory categories to satisfy Step 1 under the Alice/Mayo framework. 
Step two – prong one: With respect to claim 1, claim 1 recites the following judicial exception(s) and additional elements.  Independent claims 12 and 22 also recite similar limitations.
an input and output unit configured to receive, from a user, content to be shared with another party; (mental process: The examiner notes that this limitation merely recites organizing human activity such as receiving, from a sender, a message, a letter, etc. that is to be sent to and thus shared with the recipient.  See MPEP § 2106.04(a).)
 
obtain at least one feature identifying a pattern regarding the sharing of the content with the other party by analyzing the content, (mental process: The examiner notes that this limitation merely recites a mental process such as observing the intended recipient (e.g., parent of the sender as the claimed at least one feature) as well as a string of words (and hence a pattern) or an explicit picture in the aforementioned message, letter, etc. by evaluating the content thereof that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

determine whether the sharing of the content with the other party corresponds to an abnormal pattern based on the at least one feature and a permissible level corresponding to the other party using a data recognition model, (mental process: The examiner notes that this limitation merely recites a mental process such as an opinion or judgment of whether the string of words or explicit picture is inappropriate for the intended recipient (and hence an abnormal pattern) for the aforementioned message, letter, etc. by evaluating the content with respect to the intended recipient and the relationship between the recipient and the sender that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).) 
mentalthe permissible level is determined based on an existing content sharing history between the user and the other party, (mental process: The examiner notes that this limitation merely recites a mental process such as a judgment of whether the aforementioned string of words or explicit picture is appropriate to be sent to the recipient based on how the sender and the recipient have communicated in the past that can be performed in the mind of a human.  See MPEP § 2106.04(a)(2).)

when the sharing of the content corresponds to the abnormal pattern, control the input and output unit to: provide a notification regarding detection of the abnormal pattern, (mental process: The examiner notes that this limitation merely recites a mental process such as providing a warning to check with the sender to see if the usage of the string of words or explicit picture is appropriate for the recipient (e.g., are you sure you would like to send that to your father?) that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

receive a user's response to the notification, (mental process: The examiner notes that this limitation merely recites a mental process such as obtaining the sender’s response to the aforementioned check that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

when the user's response is transmitting the content to the other party, refine the private neural network model by independently adjusting only the permissible level corresponding to the other party such that similar content to the content and corresponding to the abnormal pattern is treated as a normal pattern, and (mental process: The examiner notes that this limitation merely recites a mental process such adjusting the basis for opinion after obtaining the sender’s response to the aforementioned check so as to allow similar words or explicit pictures to be sent to the same recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

when there is no information regarding the permissible level corresponding to the other party, set a common permissible level corresponding to a relation type to which the  (mental process: The examiner notes that this limitation merely recites a mental process such as adopting a more formal standard in communicating with unknown persons that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the at least one feature includes a nudity level, a sexual level, a violence level, a security level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, (mental process: The examiner notes that this limitation merely recites a mental process of observing or judging what features may be inappropriate for an intended recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the relation type includes a colleague at work, a family member, a friend, a lover, and an unspecified person, (mental process: The examiner notes that this limitation merely recites a mental process of opining on or observing an appropriate type of relationship between two persons that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the permissible level includes a transmission prevention level and a transmission permission level, (mental process: The examiner notes that this limitation merely recites a mental process of judging whether or not the aforementioned message, letter, etc. is to be sent to intended recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the abnormal pattern includes an impolite expression, a sexual expression, a polite expression, and a swear word, and (mental process: The examiner notes that this limitation merely recites a mental process of observing or judging whether the aforementioned string of words or explicit picture is impolite, sexual, or polite expression or a swear word that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the notification includes a message indicating the abnormal pattern and a confirmation message inquiring of the user about whether the content detected as the abnormal pattern is to be transmitted to the other party as the content is input by the user. (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activity of warning the sender and asking the sender to confirm whether the aforementioned message, letter, etc. is to be sent to the intended recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)
Therefore, the examiner notes that claim 1 recites a judicial exception and thus fails prong one of step 2A.

Step 2A – prong two:
Claim 1 recites the following additional elements:
 (mental process: The examiner notes that this additional element, when analyzed individually, merely constitutes instructions to implement the mental process such as receiving, from a sender, a message, a letter, etc. that is to be sent to and thus shared with the recipient on a generic computer component (e.g., an input and output unit) recited at a high level of generality that has been found to be insufficient to integrate the claimed judicial exception to a practical application to satisfy Step 2A Prong Two.  See MPEP § 2106.05(f).)

a memory configured to store computer executable instructions; and (The examiner notes that this additional element merely invokes a computer component (memory) as a tool without adding meaningful limitations to the claimed judicial exception. This has been found to be insufficient to integrate the claimed judicial exception to a practical application.  This additional element thus fails to satisfy Step 2A Prong Two.  See MPEP § 2106.05(f)(2).)

at least one processor configured to execute the computer executable instructions that cause the at least one processor to:  (The examiner notes that this additional element again merely invokes a computer component (at least one processor executing instructions) as a tool without adding meaningful limitations to the claimed judicial exception. This has been found to be insufficient to integrate the claimed judicial exception to a practical application.  This additional element thus fails to satisfy Step 2A Prong Two.  See MPEP § 2106.05(f)(2).)

when the sharing of the content corresponds to the abnormal pattern, control the input and output unit to: provide a notification regarding detection of the abnormal pattern, and (The examiner notes that this additional element again merely invokes a generic computer component (the input and output unit) recited at a high level of generality as a tool without adding meaningful limitations to the claimed judicial exception of providing a notification regarding detection of the abnormal pattern. This has been found to be insufficient to integrate the claimed judicial exception to a practical application.  This additional element thus fails to satisfy Step 2A Prong Two.  See MPEP § 2106.05(f)(2).)
Therefore, the examiner notes that these additional elements, when analyzed individually, merely perform the judicial exceptions with generic computer components that are recited at a high level of generality and thus fail to satisfy prong two of step 2A.

Step 2B:
The examiner notes that the above additional elements, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using generic computer components and generic computer functions to perform the claimed judicial exception and thus amount to nothing more than an instruction to apply the judicial exception using generic computer components and functions.  See MPEP § 2106.05(f). Therefore, these additional elements fail to amount to significantly more than the claimed judicial exception.

 
Regarding claims 3 and 14, the examiner notes that claim 3 recites the following judicial exception and additional elements that are also similarly recited in claim 14:
Step 2A Prong One:
wherein the at least one processor is further configured to gradually adjust the permissible level by cumulatively learning normal patterns of the content in relation to the other party according to the user’s response and data received from a server. (mental process: The examiner notes that this limitation merely recites a mental process such as a human’s reading or observing more communications between a sender and a recipient and adjusting the perceived level of appropriateness as the human analog reads and observes more of such past communications.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two:
          The examiner notes that this limitation, when analyzed individually, merely reciting the use of a generic computer components (at least one processor and a server) to perform the claimed judicial exception and thus also recite the equivalent of “apply it” which has been found to fail to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).


Step 2B:
The examiner notes that the above additional elements, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using generic computer components and generic computer functions to perform the claimed judicial exception and thus amount to nothing more than an instruction to apply the judicial exception using generic computer components and functions.  See MPEP § 2106.05(f). Therefore, these additional elements fail to amount to significantly more than the claimed judicial exception.
Therefore, claim 3 fails to satisfy Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. Claim 14 also recites similar limitations and are thus similarly rejected with the same rationale applying.
 
Regarding claims 6 and 17, the examiner notes that claim 6 recites the following judicial exception and additional elements that are also similarly recited in claim 17:
Step 2A Prong One:
wherein the at least one processor is further configured to, when the content does not correspond to the abnormal pattern, adjust the permissible level based on the other party's response or the user's response after transmission of the content. (mental process: The examiner notes that this limitation merely recites a mental process such as observing and/or judging a recipient’s response to the communication sent by the sender and adjusting the level of appropriateness based on the recipient’s response that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two:
          Claim 6 recites the following additional elements:
wherein the at least one processor is further configured to, when the content does not correspond to the abnormal pattern, adjust the permissible level based on the other party's response or the user's response after transmission of the content.
The examiner notes that this limitation, when analyzed individually, merely apply the aforementioned judicial exception by using generic computer component (e.g., at least one processor) to perform the claimed judicial exception.  Therefore, the above additional elements recite the equivalent of “apply it” and thus fail to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f) citing Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016). 
          Therefore, the examiner notes that this limitation, when analyzed individually, fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Step Two Prong Two.

Step 2B:
The examiner notes that the above additional elements, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using a generic 
Therefore, claim 6 fails to satisfy Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. Claim 17 also recites similar limitations and are thus similarly rejected with the same rationale applying.
 
Regarding claims 8 and 19, the examiner notes that claim 8 recites the following judicial exception and additional elements that are also similarly recited in claim 19:
Step 2A Prong One:
determine whether the content corresponds to the abnormal pattern based on a second permissible level corresponding to the relation type to which the other party belongs. (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as observing the communication at issue and determining whether the content thereof is appropriate for the intended recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two:
          Claim 8 recites the following additional elements:
wherein the at least one processor is further configured to, when there is no information regarding the permissible level corresponding to the other party: obtain a  from an application executable by calling an application programming interface (API). 
(The examiner notes that this limitation, when analyzed individually, merely apply the aforementioned judicial exception by using generic computer component (e.g., at least one processor) to perform the claimed judicial exception.  Therefore, the above additional elements recite the equivalent of “apply it” and thus fail to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
Moreover, this limitation further recites the additional element of calling an API to invoke an application executable.  The examiner notes that this additional element again merely apply the claimed judicial exception to a generic computer function and component (e.g., an application executable and an API) which has been found to be insufficient to integrate a judicial exception to a practical application. See MPEP § 2106.05(f). 
In addition, this additional element, when analyzed individually, merely ties the claimed judicial exception to a particular technological field or field of use (e.g., the generically recited software application executable and API) which has also been found to be insufficient to integrate a judicial exception to a practical application. See MEPE § 2106.05(h) citing Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981).
          Therefore, the examiner notes that this limitation, when analyzed individually, fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Step Two Prong Two.)

Step 2B:
The examiner notes that the claimed limitations, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using a generic computer component (e.g., at least one processor) and generic computer functions (e.g., a generically recited application executable and API) to perform the claimed judicial exception and further to thus fail to amount to significantly more that the judicial exception using generic computer components and functions.  See MPEP §§ 2106.05(f) citing Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016). 
Therefore, claim 8 fails to satisfy Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. Claim 19 also recites similar limitations and are thus similarly rejected with the same rationale applying.
 
Regarding claims 9 and 20, the examiner notes that claim 8 recites the following judicial exception and additional elements that are also similarly recited in claim 20:
Step 2A Prong One:
wherein the at least one processor is further configured to, when the content corresponds to the abnormal pattern, stop transmission of the content, and (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as judging from the inappropriate content and stopping sending the message, letter, etc. that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

wherein the input and output unit is further configured to provide the notification regarding the detection of the abnormal pattern together with a manipulation interface permitting cancellation of the transmission of the content. (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as telling the sender about the inappropriate content and providing the sending the option of not sending the communication that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two:
          Claim 9 recites the following additional elements:
wherein the at least one processor is further configured to, when the content corresponds to the abnormal pattern, stop transmission of the content, (the examiner notes that this limitation, when analyzed individually, merely apply the aforementioned judicial exception (e.g., perform the mental process of stopping transmission of contents that can be performed by a human either mentally or with a physical aid) to a generic computer component (e.g., at least one processor).  Therefore, the above additional elements recite the equivalent of “apply it” and thus fail to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).) 

wherein the input and output unit is further configured to provide the notification regarding the detection of the abnormal pattern together with a manipulation interface permitting cancellation of the transmission of the content, (the examiner notes that this limitation, when analyzed individually, merely apply the aforementioned judicial exception by using generic computer component (e.g., at least one processor) to perform the claimed judicial exception. 
Moreover, the additional element of a manipulation interface is merely recited at a high level of generality and merely links the claimed judicial exception to a particularly technological field or field of use (e.g., the generically recited a manipulation interface) which has also been found to be insufficient to integrate a judicial exception to a practical application. See MEPE § 2106.05(h) citing Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981).
Therefore, the above additional elements recite the equivalent of “apply it” and merely link the claimed judicial exception to a particular technological field and thus fail to integrate the judicial exception into a practical application.  See MPEP §§ 2106.05(f) and (h). 
          As such, the examiner notes that this limitation, when analyzed individually, fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Step Two Prong Two.)

Step 2B:
The examiner notes that the aforementioned claimed limitations, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using a generic computer component (e.g., at least one processor) and generic computer functions (e.g., a generically recited manipulation interface) to perform the claimed judicial exception and further to thus fail to amount to significantly more that the judicial exception using generic computer components and functions.  See MPEP §§ 2106.05(f) and (h). 
Therefore, claim 9 fails to satisfy Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. Claim 20 also recites similar limitations and are thus similarly rejected with the same rationale applying.
 
Regarding claim 10, the examiner notes that claim 9 recites the following judicial exception and additional elements:

Step 2A Prong One:
wherein the permissible level corresponding to the other party is changed according to a change in information representing a level of intimacy between the other party and the user, and (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as adjusting the level or standard for inappropriate content for a particular recipient based on how close the sender is to the particular recipient that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

 (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as judging that a sender has a closer relationship with a particular recipient as a friend than other recipient friends that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two & Step 2B:
          The examiner notes that claim 10 merely recite judicial exception(s) as delineated above yet does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception(s) to a practical application to satisfy Step 2A Prong Two or that amount to significantly more than the claimed judicial exception(s) to satisfy step 2B.
Therefore, claim 10 recites judicial exception(s) without any additional elements to satisfy Step 2A Prong Two or Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons.
 
Regarding claim 11 and 21, the examiner notes that claim 11 recites the following judicial exception and additional elements that are also similarly recited in claim 21:
Step 2A Prong One:
wherein the at least one processor is further configured to determine whether the content corresponds to the abnormal pattern by using at least one of a rule-based (mental process: The examiner notes that this limitation merely recites a mental process of organizing human activities such as determining whether the content to be shared is inappropriate that can be performed in the mind of a human analog.  See MPEP § 2106.04(a)(2).)

Step 2A Prong Two:
         wherein the at least one processor is further configured to determine whether the content corresponds to the abnormal pattern by using at least one of a rule-based algorithm or an artificial intelligence (AI) algorithm, (the examiner notes that this limitation, when analyzed individually, merely apply the aforementioned judicial exception by using generic computer component (e.g., at least one processor) to perform the claimed judicial exception.  Therefore, the above additional elements recite the equivalent of “apply it” and thus fail to integrate the judicial exception into a practical application.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014). 
Further, this limitation only generally links the aforementioned claimed judicial exception to a particular technological field or field of use (e.g., a rule-based algorithm or an artificial intelligence (AI) algorithm). This has also been found to be insufficient to integrate a judicial exception to a practical application. See MEPE § 2106.05(h) citing Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981).
Therefore, the above limitation recites the equivalent of “apply it” and merely links the claimed judicial exception to a particular technological field and thus fail to integrate the judicial exception into a practical application.  See MPEP §§ 2106.05(f) and (h). 
Therefore, the examiner notes that this limitation, when analyzed individually, fails to integrate the claimed judicial exception into a practical application and thus fails to satisfy Step 2A Prong Two.)

Step 2B:
The examiner notes that the claimed limitations, when analyzed as an ordered combination, merely recite the equivalents of “apply it” by using a generic computer component (e.g., at least one processor) and generic computer functions (e.g., a generically recited manipulation interface) to perform the claimed judicial exception and further to thus fail to amount to significantly more that the judicial exception using generic computer components and functions.  See MPEP §§ 2106.05(f) and (h). 
Therefore, claim 11 fails to satisfy Step 2B and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. Claim 21 also recites similar limitations and are thus similarly rejected with the same rationale applying.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.              This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input and output unit” in claim 1. 
More specifically, claim 1 recites “an input and output unit configured to” that recites a generic placeholder “input and output unit” that is coupled with functional 
The structures described in the spec include the user interface (UI) having a virtual keyboard and a display screen of a content processing apparatus as illustrated in FIGS. 3-4 and 6A-6B and described in ¶¶ [0070]-[0077], [0082]-[0085], [0109]-[0110] as well as 1300 in FIG. 8. Nonetheless, Applicant’s arguments filed on November 8, 2021 disagreed with the corresponding structures described in the above figures and paragraphs with the only exception of ¶¶ [0109]-[0110].  (See e.g., Applicant’s Remarks in § IV, Nov.8, 2021) Therefore, the claimed “input and output unit” is thus interpreted under 35 U.S.C. § 112(f) to cover the corresponding structures described only in the ¶¶ [0109]-[0110] but not those described in ¶¶ [0070]-[0077] and [0082]-[0085] and illustrated in FIGS. 3-4 and 6A-6B as well as their equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
7.            Claims 1, 3-4 6, 8-12, 14-15, 17, and 19-22 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection of these claims under 35 U.S.C. 112(b) is necessitated by Applicant’s amendment to the claims. 
(a)      Claims 1, 12, and 22:
(1)      The two recitations of “a swear word” are indefinite because it is unclear whether the recited “swear word” in “the at least one feature” and the recited “swear word” in “the abnormal pattern” refer to the same or different swear words. For the purpose of examination, these two instances of “a swear word” are interpreted as referring to the same “swear word”.
(2)      The two recitations of “an impolite expression” are indefinite because it is unclear whether the recited “impolite expression” in “the at least one feature” and 
(3)      The limitation “wherein the at least one feature includes a nudity level, a sexual level, a violence level, a security level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination” is indefinite because it is unclear how a singular term “the at least one feature” could possibly include multiple different features listed in the above limitation. For the purpose of examination, the above limitation is interpreted as “wherein the at least one feature includes a nudity level, a sexual level, a violence level, a security level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, or sexual discrimination”.
(4)       The limitation “wherein the relation type includes a colleague at work, a family member, a friend, a lover, and an unspecified person” is indefinite because it is unclear how a singular term “the relation type” could possibly include multiple different persons listed in the above limitation. For the purpose of examination, the above limitation is interpreted as “wherein the relation type includes a colleague at work, a family member, a friend, a lover, OR an unspecified person”.
(5)      The limitation “wherein the permissible level includes a transmission prevention level and a transmission permission level” is indefinite because it is unclear how a singular term “the permissible level” could possibly, simultaneously include multiple levels listed in the above limitation. Further, it is also unclear how OR a transmission permission level”.
(6)      The limitation “wherein the abnormal pattern includes an impolite expression, a sexual expression, a polite expression, and a swear word” is indefinite because it is unclear how a singular term “the abnormal pattern” could possibly include multiple different patterns listed in the above limitation. Further, it is also unclear how a singular term “the permissible level” could possibly include “an impolite expression” and “a polite expression” that contradict each other.  For the purpose of examination, the above limitation is interpreted as “wherein the abnormal pattern includes an impolite expression, a sexual expression, a polite expression, OR a swear word”.
(b)      Claims 3-4, 6, 8-11, 14-15, 17, and 19-21: claims 3-4, 6, 8-11, 14-15, 17, and 19-21 respectively depend from independent claims 1 and 12 and thus inherit the aforementioned deficiencies.  Claims 3-4, 6, 8-11, 14-15, 17, and 19-21 are thus also rejected under 35 U.S.C. § 112(b) for at least the foregoing reasons with the same rationale applying.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.         Claims 1, 3, 6, 8-12, 14, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pocklington et al., US Patent No. 9141940 issued on Sept. 22, 2015 (hereinafter Pocklington) in view of Pinckney et al., US PGPub 2011/0302117 published on Dec. 8, 2011 (hereinafter Pinckney) and further in view of Luong et al., US PGPub 2011/0283311 with publication date of Nov. 17, 2011 (hereinafter Luong).
With respect to claim 1, Pocklington teaches an apparatus for processing content, the apparatus comprising: 
an input and output unit configured to receive, from a user, content to be shared with another party; (Pocklington at Abstract: “an electronic communication system such as an email system”. Col. 2, ll. 34-36: “the method comprising:” “accepting a signal from an input device to define content for a present electronic communication.” Col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the aforementioned “communication system,” “email system,” or “input device” via which a user creates a message having “massage content or characteristics” teaches the above claimed limitation.)
a memory configured to store computer executable instructions; and (Pocklington at col. 13, l. 29: “A “computer-readable medium” for purposes of embodiments of the present invention may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, system or device. The computer readable medium can be, by way of example only but not by limitation, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, system, device, propagation medium, or computer memory.”)
at least one processor configured to execute the computer executable instructions that cause the at least one processor to: (Pocklington at Col. 12, ll. 63-64: “[t]he routines can execute on a single processing device or multiple processors”.)
obtain at least one feature identifying a pattern regarding the sharing of the content with the other party by analyzing the content, (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  Col. 2, ll. 30-39: “a method for processing an electronic communication, the method comprising: obtaining intention data, wherein the intention data indicates an intent of a user with respect to the user's electronic communications”; and “detecting a deficiency by analyzing at least a portion of the present electronic communication and the intention data; and performing an act to correct the deficiency.” The examiner notes that Pocklington’s “usage information” that identifies a pattern of use teaches the claimed at least one feature.  The examiner further notes that Pocklington’s “pattern of use” by a specific sender with respect to a specific recipient teaches a pattern regarding the sharing of the content with the other party, and that Pocklington’s analyzing at least a portion of the present electronic communication teaches analyzing the content to be shared between the sender and the claimed “another party”.)
determine whether the sharing of the content with the other party corresponds to an abnormal pattern based on the at least one feature and a permissible level corresponding to the other party using a data recognition model, (Pocklington at Col. 1, ll. 51-57: “A preferred embodiment of the invention uses “intention data” to determine an intent of a sender of a message or other user in an electronic communication system. For example, a message to be sent can be compared to the sender's intention data which indicates the sender's probable intent. If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken.” Col. 2, ll. 6-21: “Intention data can also be obtained from non-pattern information such as by an analysis of one or a few email messages. For example, a degree of formality, friendliness or other relationship attributes may be determined from one message which does not necessarily depend on a pattern. A value for a relationship attribute can be used to analyze and react to subsequent messages”; and “Once intention data is obtained it is used by an analysis process to compare against a message to be sent.”
The examiner notes that the aforementioned discrepancy between the sender’s intent and the content to be shared teaches an abnormal pattern. The examiner also notes that Pocklington’s “analysis process” teaches a “data recognition model”.  The examiner further notes that Pocklington’s “degree of formality,” “friendliness,” “relationship,” “relationship attribute,” or “a value for a relationship attribute” having a value (e.g., -10 to 10 where 10 could be the ‘most friendly’ and -10 could be ‘least friendly’ in col. 9, ll. 41-43) that is used by Pocklington to determine whether or not a message is to be transmitted teaches a permissible level corresponding to the specific recipient.)
wherein the recognition model includes a model fitted to relation between the user and the other party, and (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”   The examiner notes that Pocklington’s analysis process (see citations immediately above) thus teaches a model that is fitted to a relationship between the user and the other party.)
the permissible level is determined based on an existing content sharing history between the user and the other party, (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  The examiner notes that the Pocklington’s determining the aforementioned relationship, relationship attribute, etc. based on past or current activity of a sender with respect to one or more specific recipients teaches the above limitation.)
when the sharing of the content corresponds to the abnormal pattern, control the input and output unit to: provide a notification regarding detection of the abnormal pattern, and (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.”)
receive a user's response to the notification, (Pocklington at col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the sender’s confirming, editing, or checking described in the cited passages teaches receiving the sender’s response to the notification of the abnormal pattern.)
when the user's response is transmitting the content to the other party, refine the model by independently adjusting only the permissible level corresponding to the other party such that similar content to the content and corresponding to the abnormal pattern is treated as a normal pattern, and (Pocklington at col. 6, ll. 40-41: “Table II lists examples of types of actions that might be taken.” Table II: “
B:       modifications, including those meant to
i:        repair the message
ii:       remove the material which generated the flag
iii:      further stress the material which generated the flag
iv:      optimize, maximize, minimize or otherwise modify the likelihood of such events as:
1)       recepit [sic] of an email in return
2)       receipt of an email with particular parameters which include:
a:       presence of a similar flag
b:       presence of a specific flag
c:       of a certain length
d:       within a certain time range
e:       a number of responses”.
Col. 10, ll. 54-65: “Similarly, the Richard/Charlie friendship attribute can be defined by a parameter associated with Richard's profile or intent data. This number need not be the same as the Charlie/Richard friendship attribute”; and “The exposure of different users' profile parameters to other users can be by consent of each user, as desired.”  Col. 1, ll. 59-60: “An action can also require that the sender confirm the message's content or characteristics.” Col. 11, ll. 14-17: “Approval might be a dialogue box or other alert displayed that requires a ‘yes’ or ‘no’ selection after Charlie indicates the message is to be sent.” The examiner notes that Pocklington’s storing a relationship attribute for each sender-recipient pair where the converse is not necessarily the same teaches independently adjusting only the sender’s permissible level attribute value with respect to a particular recipient.  The examiner further notes that upon sender’s confirming the message’s content or characteristic, Pocklington’s sending the message teaches treating the detected abnormal pattern as a normal pattern.  The examiner also notes that Pocklington’s optimizing, maximizing, minimizing or otherwise modifying the likelihood of such events as presence of a similar flag or a specific flag teaches refining the model.  Therefore, the examiner asserts that Pocklington teaches the above limitation in its entirety.)
when there is no information regarding the permissible level corresponding to the other party, set a common permissible level corresponding to a relation type to which the other party belongs as an initial value of the permissible level corresponding to the other party, (Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s setting an automatic default value of zero teaches that no information regarding the permissible level exists, and that the automatic default value teaches an initial value of the permissible level corresponding to the recipient with whom the sending is to share the content.)
wherein the at least one feature includes a security level, (Pocklington at col. 9, ll. 62-64: “personal information such as a home phone number, cell phone number, bank account, password, social security number, etc.” The examiner notes that personal information listed above teaches a security level.)
wherein the relation type includes a colleague at work, a family member, a friend, a lover, and an unspecified person, (Pocklington at col. 9, ll. 38-39, that “relationship attributes such as ‘professional,’ ‘friendly,’ ‘trusted,’ ‘romantic,’ etc.”  Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s professional relationship, family relationship, and romantic relationship respectively teach a colleague relationship, a family member relationship type, and a lover relationship type. The examiner further notes that a default relationship with a value of zero teaches an unspecified person relationship type.)
wherein the permissible level includes a transmission prevention level and a transmission permission level, (Pocklington at col. 11, ll. 13-17: “the salutation can be flagged to require affirmative approval from Charlie before the message is sent.  Approval might be a dialogue box or other alert displayed that requires a "yes" or "no" selection after Charlie indicates the message is to be sent.” The examiner notes that Pocklington’s “yes” teaches a transmission permission level, and “no” teaches a transmission prevention level.)
wherein the abnormal pattern includes a polite expression, and (Pocklington at col. 11, ll. 28-32: “if Richard had been provided with text similar to line 114 in the past but Jory was not, then two versions of the email can be automatically sent (or 30 sent upon approval after informing the author, Charlie) so that Jory receives line 114 but Richard does not.” The examiner notes that Pocklington’s initial preventing the message from being transmitted to Richard teaches an abnormal pattern, and that Pocklington’s eventual transmission of the message to the recipient after receiving the approval from the sender teaches that the message is considered appropriate and thus renders the claimed polite expression obvious.)
wherein the notification includes a message indicating the abnormal pattern and a confirmation message inquiring of the user about whether the content detected as the abnormal pattern is to be transmitted to the other party as the content is input by the user. (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.” col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the Pocklington’s sending an alter teaches a message indicating the abnormal pattern, and that Pocklington’s taking an action that requires the sender to confirm a message’s content or characteristics, etc. teaches a confirmation message as claimed.)
Pocklington teaches wherein the recognition model includes a model fitted to relation between the user and the other party and the at least one feature includes a security level as delineated above but does not explicitly teach:
wherein the recognition model includes a private neural network model,
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, 
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and
In the same field of endeavor, Pinckney does, however, teach:
wherein the recognition model includes a private neural network model, (Pinckney at ¶ [0058]: “Internally, the system may use machine learning to optimize which questions 1320 to ask and what decision 1310 to make at the end of the process.” ¶ [0080]: “Possible machine learning systems may be geometric systems like nearest neighbors and support vector machines, probabilistic systems, evolutionary systems like genetic algorithms, decision trees, neural networks, associated with decision trees, Bayesian inference, random forests, boosting, logistic regression, faceted navigation, query refinement, query expansion, singular value decomposition and the like.” ¶ [0084]: “For example, if the widgets collect a particular video and a human deletes that video because it is inappropriate, then the widget can use the history to not re-add that video again sometime in the future.” ¶ [0097]: “The system may explain what type of questions 1320 it is asking in order to help the user 1314 understand the value of otherwise surprising and potentially offensive questions 1320 being asked.” Therefore, the examiner notes that Pinckney’s neural network that optimizes questions to ask and decisions to make teaches a private neural network model, and that Pinckney’s recognizing an offensive question or an inappropriate video based on history teaches recognition model.  The examiner thus asserts that Pocklington modified by Pinckney teaches the above limitation in its entirety.)
Pocklington and Pinckney are analogous art because both references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Pocklington with the aforementioned teaching of Pinckney by detecting an abnormal sharing of content between a user and another party, as taught by Pocklington in col. 12, ll. 42-46, and using a private neural network model for abnormal detection, as taught by Pinckney in ¶ [0080]. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve topical advice in the use of natural language, therefore providing continuous content refinement as suggested by Pinckney at ¶ [0009].
Pocklington modified by Pinckney does not appear to teach:

wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and 
In the same field of endeavor, Luong does, however, teach:
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, (Luong at ¶ [0023]: “Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user”; ¶ [0082]: “Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate.” ¶ [0085]: “Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable.” The examiner notes that Luong teaches restricting exposure of inappropriate textual, graphical, video, and/or audio contents from another use to a specific user. The examiner further notes that objectionable, inappropriate, or offensive materials listed above teach a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination as claimed.)
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and (Luong at ¶ [0023]: “Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user”; ¶ [0082]: “Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate.” ¶ [0085]: “Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable.” The examiner notes that Luong’s objectionable, inappropriate, or offensive materials listed above teach an impolite expression, a sexual expression, and a swear word.)
Pocklington, Pinckney, and Luong are analogous art because all three references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Pocklington’s detecting an abnormal sharing of content between two parties, as taught by Pocklington at col. 12, ll. 42-46, modified by Pinckney’s using a private neural network model to provide continuous content refinement (Pinckney at ¶ [0080]) with Luong’s access control to prevent inappropriate text, graphics, video, and/or audio from being accessed by a specific user (see Luong, supra).  The modification prevents the aforementioned inappropriate contents from being accessed by specific users (Luong at ¶ [0082]: “In some embodiments, access control module 510 is configured to detect objectionable content within media content 502. Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate”), therefore providing censoring and controlling of access to contents (Luong at ¶ [0023]: “Due to the overwhelming volume of media content available from a number of different sources (e.g., via television, internet, interactive games, etc.), parental control tools for censoring and controlling access to media content have become increasingly important. In accordance with some embodiments, parental control tools are provided that allow a user to restrict access to media content such as textual, audio, graphical, video, or multimedia content. Such content may be provided within a television program, movie, trailer, commercial, advertisement, program listing, interactive game, internet website, mobile application, song, podcast, streaming radio, e-book, etc. Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user, and/or setting a time-limit on the duration of access to the media content.”).
 
Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the at least one processor is further configured to gradually adjust the permissible level by cumulatively learning normal patterns of the content in relation to the other party according to the user’s response and data received from a server. (Pocklington at col. 9, ll. 41-43: “[e]ach relationship attribute can have a value”; col. 9, ll. 56-58: “if a sender continually uses familiar, funny, excited or intimate or other ‘friendly’ types of language constructs with a particular recipient than the sender/recipient ‘friendly’ value can be increased over time by the analysis process.” col. 10, ll. 4-5: “the friendship attribute can decrease”.  Col. 2, ll. 11-15: “[a] value for a relationship attribute can be used to analyze and react to subsequent messages. Intention data can also be obtained directly from a user or other person as, for example, in response to a question or prompt, or by monitoring a person's behavior”; col. 10, ll. 48-52: “[s]uch mistakes in maintaining a social relationship may occur inadvertently as where more time than usual has gone by between communications, when a relationship is first being formed and is progressing, when an event occurs to change the relationship, etc.”  Col. 3, l. 57-col. 4, l. 2: “Further, various aspects of the invention can apply regardless of the organization of components or resources into different managed or controlled groups, such as Internet access provided by a company, a server operated by a third party, etc.” Col. 11, ll. 14-17: “Approval might be a dialogue box or other alert displayed that requires a ‘yes’ or ‘no’ selection after Charlie indicates the message is to be sent.”
The examiner notes that increasing and/or decreasing a relationship attribute value “over time” teaches “gradually adjust the permissible level” as claimed. The examiner further notes that Pocklington’s continued analyses of electronic communications to accommodate progression of a relationship teaches the claimed “cumulatively learning normal patterns of content in relation to the other party”, and that adjusting a relationship attribute value based on the “intention data” that can be obtained “directly from a user or other person teaches the claimed cumulative learning “according to the user’s response”. Moreover, Pocklington’s server’s sending a dialog box with options for the sender to choose teaches data from a server.  Lastly, the examiner notes that Pocklington’s use of past events and communications teaches data received from a server.)
 
With respect to claim 6, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the at least one processor is further configured to, when the content does not correspond to the abnormal pattern, adjust the permissible level based on the other party's response or the user's response after transmission of the content. (Pocklington at col. 10, ll. 48-52: “[s]uch mistakes in maintaining a social relationship may occur inadvertently as where more time than usual has gone by between communications, when a relationship is first being formed and is progressing, when an event occurs to change the relationship, etc.”  Col. 10, 42-63: the example where a relationship attribute value is changed between “8” (in which the salutation in the initial communication was appropriate) to “3”. 
The examiner notes that the salutation when the relationship attribute value was “8” did not cause a detection of deficiency and thus teaches “the content does not correspond to the abnormal pattern”, and that the “communications” in “more time has gone by between communications [between the sender and a particular recipient]” teach either, if not both, “the other party’s response or “the user’s response after transmission of the content”, and that subsequently changing the relationship attribute value (e.g., from “8” to “3” in col. 10, ll. 42-63 cited immediately above) teaches the claimed “adjust the permissible level” “.)
 
With respect to claim 8, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the at least one processor is further configured to, when there is no information regarding the permissible level corresponding to the other party: (Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s using a default value of zero for a relationship teaches there is no information regarding the permissible level corresponding to the other party.)
obtain a relation type to which the other party belongs from an application, and (Pocklington at col. 9, ll. 35-40: “a classification of a relationship of the sender to a recipient is maintained. The relationship classification can be made based on user input, monitoring of messages, or by other techniques. For example, a relationship between the sender and receiver can be designated by relationship attributes such as ‘professional,’ ‘friendly,’ ‘trusted,’ ‘romantic,’ etc.” Col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that that Pocklington’s classification process that classifies relationships into classes or process that assigns a default value to a relationship teaches an application, and that Pocklington’s classifying relationships into professional, friendly, trusted, romantic, etc., using a default value of zero for a relationship, or obtaining a relationship attribute value from a user teaches obtain a relationship type to which the other party belongs, when there is no information regarding the permissible level.)
determine whether the content corresponds to the abnormal pattern based on a second permissible level corresponding to the relation type to which the other party belongs. (Pocklington at col. 8, ll. 32-33: “[a]ssuming that Richard and Charlie have corresponded before, intent data exists in the form of a profile associated with each of these users” ; and col. 9, ll. 45-48: “[a] user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero”. The examiner notes that the aforementioned “relationships of a particular user with each other possible participant” and/or the “automatic default” with attributes values “such as zero” indicating a recipient for whom there is no information regarding the permissible level teaches the claimed “relation type to which the other party belongs” (the “automatic default” type or a “never-corresponded-before” type) and a second permissible level (the “automatic default” having all zeros for attributes’ values).)
Pocklington teaches obtain a relation type to which the other party belongs from an application, and does not appear to explicitly teach obtain a relation type to which the other party belongs from an application executable by calling an application programming interface (API).
In the same field of endeavor, Pinckney does, however, teach:
obtain a relationship type to which the other party belongs from an application executable by calling an application programming interface (API), and (Pinckney at ¶ [0208]: “the present invention may provide a way to get data for a user that the system has never heard of before”; “the present invention may provide for a computer program product embodied in a computer readable medium that, when executing on one or more computers, helps determine an unknown user's preferences through the use of internet based social interactive graphical representations on a computer facility 3402 by performing the steps of:” “(3) inferring the preferences of an unknown user present in the internet based social interactive graphical representation 3412 of the plurality of known users based on the interrelationships between the unknown user and the plurality of known users within the graphical representation 3410”; and “[t]he preferences may include personal information, topical information, and the like related to interactions of the user, where the interactions may be through the internet based social interactive graphical representation. The interactions may be through an API provided to a third-party website.” ¶ [0073]: “Similarly, many computers may be providing interfaces to the system through web-servers, instant messaging, voice gateways, email, programmatic APIs, via being embedded in third party websites, and the like.”
The examiner notes that Pinckney’s interrelationship with an unknown user teaches a relationship type that Pinckney obtains from an application on a computer in which the aforementioned unknown user and users interact.  The examiner further notes that Pinckney’s teaching that each widget of its system may run on its own computer and many computers may provide interfaces to its system via APIs teaches that Pinckney’s system obtains the aforementioned relation type from an application in a computer where the aforementioned unknown user and a plurality of other users interact via an API that interfaces Pinckney’s system with application that includes the aforementioned relation type.  The examiner further notes that Pinckney thus teaches the above limitation.)
Pocklington and Pinckney are analogous art because both references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Pocklington with the aforementioned teaching of Pinckney by detecting an abnormal sharing of content between a user and another party, as taught by Pocklington in col. 12, ll. 42-46, and using a private neural network model for abnormal detection, as taught by Pinckney in ¶ [0080]. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve Pinckney at ¶ [0009].
 
With respect to claim 9, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the at least one processor is further configured to, when the content corresponds to the abnormal pattern, stop transmission of the content, and (Pocklington at Abstract: “discrepancy or deficiency” in a “message”; in col. 2, l. 37: “a deficiency” in “at least a portion of the present electronic communication”; and col. 12, l. 43: “inappropriate messages”; col. 11, ll. 56-59: “If text from the first user is attempted to be sent to a person not in a predetermined list, outside of an organization, etc. then the first user's approval may be required before the email can be sent by a subsequent user”. The examiner notes that Pocklington’s “discrepancy,” “deficiency,” and/or “inappropriate messages” the content corresponds to the abnormal pattern. The examiner further notes that the first user’s disapproval at least stops transmission of the content to the “person not in predetermined list” and thus teaches stop transmission of the content that has been deemed abnormal for the person not in the list.)
wherein the input and output unit is further configured to provide the notification regarding the detection of the abnormal pattern together with a manipulation interface permitting cancellation of the transmission of the content. (Pocklington at col. 1, ll. 55-60: “If a discrepancy is detected between the sender’s determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender”.  Col. 11, l. 67-col. 12, l. 9: “[o]ne feature checks for types of content that a person, company or other entity may want to restrict and ensures that non-approved people are not sent the restricted information”; and “If an attempt is made to send the content to a person who is not on a pre-approved list then an alert in the form of a dialogue box can be displayed to the sender asking for affirmative approval to send the email”.  The examiner notes that Pocklington’s providing an alert in response to its detection of a discrepancy and a “dialog box” asking for sender’s affirmative approval teaches the above limitation.)
 
With respect to claim 10, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the permissible level corresponding to the other party is changed according to a change in information representing a level of intimacy between the other party and the user, and (Pocklington at col. 9, 56-57: “the sender/recipient ‘friendly’ value can be increased over time by the analysis process”; and col. 9, ll.56-57 and col. 10, ll. 2-6: a change (e.g., increasing and/or decreasing) in the respective values of attributes of a relation is based on the relationship attribute(s)’ value(s).  The examiner notes that a relationship between a specific pair of sender and recipient teaches a permissible level corresponding to the other party.  The examiner further notes that changing an attribute value of a relationship changes the relationship and thus teaches the claimed limitation “the permissible level is changed”, and that that the relationship attribute value that is increased and/or decreased teaches the claimed “the permissible level is changed according to change in information”.)
(Pocklington at col. 9, ll. 45-50: “an automatic default can be used such as Zero. As time goes by the particular user (or another user) may modify the attributes values”; and col. 9, ll. 56-58: “if a sender continually uses familiar, funny, excited or intimate or other ‘friendly’ types of language constructs with a particular recipient than the sender/recipient ‘friendly’ value can be increased over time by the analysis process.” The examiner notes that a sender’s continuously using friendly types of language teaches that the other party (e.g., the recipient) now has a higher level of intimacy with the user (e.g., the sender), that Pocklington’s increasing the relationship attribute value over time when such more intimate language is continually used teaches the permissible level corresponding to the other party is increased when the other party has a higher level of intimacy with the user, and that the aforementioned recipient whose relation attribute may start with a default value or may be originally classified into any of various classes (e.g., professional, friendly, etc. in col. 9, ll. 40-41) among other parties belonging to the same relationship type of “professional,” “friend,” etc. as other parties in the same class.)
 
With respect to claim 11, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the at least one processor is further configured to determine whether the content corresponds to the abnormal pattern by using at least one  (Pocklington at col. 1, ll. 55-60: “[i]f a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender”; and col. 6, l. 36: “alerting the user”.  The examiner notes that a discrepancy between a sender’s determined intent and a part of the sender’s message teaches determining whether the content corresponds to the abnormal patterns, that Pocklington’s process for detecting a discrepancy and/or process for determining a sender’s intent teaches at least one algorithm, and that Pocklington’s detecting a discrepancy and hence an abnormal pattern in a part of the actual message teaches the aforementioned limitations.) 
Pocklington teaches determining whether the content corresponds to the abnormal pattern by using at least one algorithm yet does not appear to teach the at least one algorithm is a rule-based algorithm or an artificial intelligence (AI) algorithm.
In the same field of endeavor, Pinckney does however, teach
a rule-based algorithm or an artificial intelligence (AI) algorithm. (Pinckney at ¶ [0267]: “the depicted elements and the functions thereof may be implemented on machines”; and “[e]xamples of such machines may include, but may not be limited to,” “devices having artificial intelligence, computing devices, networking equipments[sic], servers, routers and the like.” ¶ [0219]: “[a] wide variety of analytical, mathematical, rule-based, and/or heuristic techniques are known for evaluating relevance, any of which may be usefully adapted to determining relevance (and more generally interestingness) as contemplated herein”.  The examiner notes that the “devices having artificial intelligence” teach at least one artificial intelligence algorithm, and that Pinckney’s rule-based techniques teach at least one rule-based algorithm.)
Pocklington and Pinckney are analogous art because both references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Pocklington with the aforementioned teaching of Pinckney by detecting an abnormal sharing of content between a user and another party, as taught by Pocklington in col. 12, ll. 42-46, and using a private neural network model for abnormal detection, as taught by Pinckney in ¶ [0080]. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve topical advice in the use of natural language, therefore providing continuous content refinement as suggested by Pinckney at ¶ [0009].
 
With respect to claim 12, Pocklington teaches a method of processing content, the method comprising: receiving, from a user, content to be shared with another party; (Pocklington at col. 2, ll. 29-30: “the invention provides a method for processing an electronic communication”; col. 2, ll. 34-36: “accepting a signal from an input device to define content for a present electronic communication”; and col. 5, ll. 40-45: “a user Such as User 204 creates a new message such as present electronic communication 250, control process 240 determines”. The examiner notes that an electronic communication sent by a sender to a recipient is to be shared with the recipient.)
(Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  Col. 2, ll. 30-39: “a method for processing an electronic communication, the method comprising: obtaining intention data, wherein the intention data indicates an intent of a user with respect to the user's electronic communications”; and “detecting a deficiency by analyzing at least a portion of the present electronic communication and the intention data; and performing an act to correct the deficiency.” The examiner notes that Pocklington’s “usage information” that identifies a pattern of use teaches the claimed at least one feature.  The examiner further notes that Pocklington’s “pattern of use” by a specific sender with respect to a specific recipient teaches a pattern regarding the sharing of the content with the other party, and that Pocklington’s analyzing at least a portion of the present electronic communication teaches analyzing the content to be shared between the sender and the claimed “another party”.)
determining whether the sharing of the content with the other party corresponds to an abnormal pattern based on the at least one feature and a permissible level corresponding to  the other party using a data recognition model, (Pocklington at Col. 1, ll. 51-57: “A preferred embodiment of the invention uses “intention data” to determine an intent of a sender of a message or other user in an electronic communication system. For example, a message to be sent can be compared to the sender's intention data which indicates the sender's probable intent. If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken.” Col. 2, ll. 6-21: “Intention data can also be obtained from non-pattern information such as by an analysis of one or a few email messages. For example, a degree of formality, friendliness or other relationship attributes may be determined from one message which does not necessarily depend on a pattern. A value for a relationship attribute can be used to analyze and react to subsequent messages”; and “Once intention data is obtained it is used by an analysis process to compare against a message to be sent.”
The examiner notes that the aforementioned discrepancy between the sender’s intent and the content to be shared teaches an abnormal pattern. The examiner also notes that Pocklington’s “analysis process” teaches a “data recognition model”.  The examiner further notes that Pocklington’s “degree of formality,” “friendliness,” “relationship,” “relationship attribute,” or “a value for a relationship attribute” having a value (e.g., -10 to 10 where 10 could be the ‘most friendly’ and -10 could be ‘least friendly’ in col. 9, ll. 41-43) that is used by Pocklington to determine whether or not a message is to be transmitted teaches a permissible level corresponding to the specific recipient.)
wherein the data recognition model includes a model fitted to relation between the user and the other party, and (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”   The examiner notes that Pocklington’s analysis process (see citations immediately above) thus teaches a model that is fitted to a relationship between the user and the other party.)
the permissible level is determined based on an existing content sharing history between the user and the other party; (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  The examiner notes that the Pocklington’s determining the aforementioned relationship, relationship attribute, etc. based on past or current activity of a sender with respect to one or more specific recipients teaches the above limitation.)
when the content corresponds to the abnormal pattern, providing a notification regarding detection of the abnormal pattern and (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.”)
receiving a user's response to the notification; and (Pocklington at col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the sender’s confirming, editing, or checking described in the cited passages teaches receiving the sender’s response to the notification of the abnormal pattern.)
when there is no information regarding the permissible level corresponding to the other party, setting a common permissible level corresponding to a relation type to which the other party belongs as an initial value of the permissible level corresponding to the other party, (Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s setting an automatic default value of zero teaches that no information regarding the permissible level exists, and that the automatic default value teaches an initial value of the permissible level corresponding to the recipient with whom the sending is to share the content.)
wherein the at least one feature includes a security level, (Pocklington at col. 9, ll. 62-64: “personal information such as a home phone number, cell phone number, bank account, password, social security number, etc.” The examiner notes that personal information listed above teaches a security level.)
wherein the relation type includes a colleague at work, a family member, a friend, a lover, and an unspecified person, (Pocklington at col. 9, ll. 38-39, that “relationship attributes such as ‘professional,’ ‘friendly,’ ‘trusted,’ ‘romantic,’ etc.”  Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s professional relationship, family relationship, and romantic relationship respectively teach a colleague relationship, a family member relationship type, and a lover relationship type. The examiner further notes that a default relationship with a value of zero teaches an unspecified person relationship type.)
wherein the permissible level includes a transmission prevention level and a transmission permission level, (Pocklington at col. 11, ll. 13-17: “the salutation can be flagged to require affirmative approval from Charlie before the message is sent.  Approval might be a dialogue box or other alert displayed that requires a "yes" or "no" selection after Charlie indicates the message is to be sent.” The examiner notes that Pocklington’s “yes” teaches a transmission permission level, and “no” teaches a transmission prevention level.)
wherein the abnormal pattern includes a polite expression, and (Pocklington at col. 11, ll. 28-32: “if Richard had been provided with text similar to line 114 in the past but Jory was not, then two versions of the email can be automatically sent (or 30 sent upon approval after informing the author, Charlie) so that Jory receives line 114 but Richard does not.” The examiner notes that Pocklington’s initial preventing the message from being transmitted to Richard teaches an abnormal pattern, and that Pocklington’s eventual transmission of the message to the recipient after receiving the approval from the sender teaches that the message is considered appropriate and thus renders the claimed polite expression obvious.)
wherein the notification includes a message indicating the abnormal pattern and a confirmation message inquiring of the user about whether the content detected as the (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.” col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the Pocklington’s sending an alter teaches a message indicating the abnormal pattern, and that Pocklington’s taking an action that requires the sender to confirm a message’s content or characteristics, etc. teaches a confirmation message as claimed.)
Pocklington teaches wherein the recognition model includes a model fitted to relation between the user and the other party and the at least one feature includes a security level as delineated above but does not explicitly teach:
wherein the recognition model includes a private neural network model,
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, 
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and
In the same field of endeavor, Pinckney also teaches:
 (Pinckney at ¶ [0058]: “Internally, the system may use machine learning to optimize which questions 1320 to ask and what decision 1310 to make at the end of the process.” ¶ [0080]: “Possible machine learning systems may be geometric systems like nearest neighbors and support vector machines, probabilistic systems, evolutionary systems like genetic algorithms, decision trees, neural networks, associated with decision trees, Bayesian inference, random forests, boosting, logistic regression, faceted navigation, query refinement, query expansion, singular value decomposition and the like.” ¶ [0084]: “For example, if the widgets collect a particular video and a human deletes that video because it is inappropriate, then the widget can use the history to not re-add that video again sometime in the future.” ¶ [0097]: “The system may explain what type of questions 1320 it is asking in order to help the user 1314 understand the value of otherwise surprising and potentially offensive questions 1320 being asked.” Therefore, the examiner notes that Pinckney’s neural network that optimizes questions to ask and decisions to make teaches a private neural network model, and that Pinckney’s recognizing an offensive question or an inappropriate video based on history teaches recognition model.  The examiner thus asserts that Pocklington modified by Pinckney teaches the above limitation in its entirety.)
Pocklington and Pinckney are analogous art because both references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Pocklington with the aforementioned teaching of Pinckney by detecting an abnormal sharing of content between a user and another party, as taught by Pocklington in col. 12, ll. 42-46, and using a private neural network model for abnormal detection, as taught by Pinckney in ¶ [0080]. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve topical advice in the use of natural language, therefore providing continuous content refinement as suggested by Pinckney at ¶ [0009].
Pocklington modified by Pinckney does not appear to teach:
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination,
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and 
In the same field of endeavor, Luong does, however, teach:
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, (Luong at ¶ [0023]: “Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user”; ¶ [0082]: “Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate.” ¶ [0085]: “Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable.” The examiner notes that Luong teaches restricting exposure of inappropriate textual, graphical, video, and/or audio contents from another use to a specific user. The examiner further notes that objectionable, inappropriate, or offensive materials listed above teach a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination as claimed.)
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and Luong at ¶ [0085] cited above for an impolite expression, a sexual expression, and a swear word as well as ¶ [0031]: “other desired information” that renders “a polite expression” obvious because such information is desired by a particular user. In addition, Pocklington at col. 11, ll. 28-32: “if Richard had been provided with text similar to line 114 in the past but Jory was not, then two versions of the email can be automatically sent (Luong at ¶ [0085] cited above for an impolite expression, a sexual expression, and a swear word as well as ¶ [0031]: “other desired information” that renders “a polite expression” obvious because such information is desired by a particular user. In addition, Pocklington at col. 11, ll. 28-32: “if Richard had been provided with text similar to line 114 in the past but Jory was not, then two versions of the email can be automatically sent (or 30 sent upon approval after informing the author, Charlie) so that Jory receives line 114 but Richard does not.” The examiner notes that Pocklington’s initial preventing the message from being transmitted to Richard teaches an abnormal pattern, and that Pocklington’s eventual transmission of the message to the recipient after receiving the approval from the sender teaches that the message is considered appropriate and thus renders the claimed polite expression obvious.)
Pocklington, Pinckney, and Luong are analogous art because all three references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Pocklington’s detecting an abnormal sharing of content between two parties (Pocklington at col. 12, ll. 42-46) modified by Pinckney’s using a private neural network model to provide continuous content refinement (Pinckney at ¶ [0080]) with Luong’s access control to prevent inappropriate text, graphics, video, and/or audio from being accessed by a specific user (see Luong, supra).  The modification prevents the aforementioned inappropriate contents from being accessed by specific users (Luong at ¶ [0082]: “In some embodiments, access control module 510 is configured to detect objectionable content within media content 502. Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate”), therefore providing better censoring and controlling of access to contents (Luong at ¶ [0023]: “Due to the overwhelming volume of media content available from a number of different sources (e.g., via television, internet, interactive games, etc.), parental control tools for censoring and controlling access to media content have become increasingly important. In accordance with some embodiments, parental control tools are provided that allow a user to restrict access to media content such as textual, audio, graphical, video, or multimedia content. Such content may be provided within a television program, movie, trailer, commercial, advertisement, program listing, interactive game, internet website, mobile application, song, podcast, streaming radio, e-book, etc. Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user, and/or setting a time-limit on the duration of access to the media content.”)
 
With respect to claim 14, it is substantially similar to claim 3 and is rejected in the same manner, the same art and reasoning applying. 
  
With respect to claim 17, it is substantially similar to claim 6 and is rejected in the same manner, the same art and reasoning applying. 
 
With respect to claim 19 depending upon claim 12, it is substantially similar to claim 8 and is rejected in the same manner, the same art and reasoning applying.
 
With respect to claim 20 depending upon claim 12, it is substantially similar to claim 9 and is rejected in the same manner, the same art and reasoning applying.
 

 
With respect to claim 22, Pocklington teaches
a non-transitory computer-readable recording medium having recorded thereon a program causing at least one processor of a computer to execute: (Pocklington at col. 13, l. 21: “[a] computer-readable medium”; “the program for use by or in connection with the instruction execution system, apparatus, system or device” for implementing Pocklington’s invention for processing an electronic communication in col. 13, ll. 23-25; col. 13, ll. 30-35: “processor”; FIG. 1, col. 2, ll. 43-44: “the instruction execution system, apparatus, system or device”; and col. 13, ll. 24-25: “electronic communication system suitable for use with the invention”.)
receiving, from a user, content to be shared with another party; (Pocklington at Abstract: “an electronic communication system such as an email system”. Col. 2, ll. 34-36: “the method comprising:” “accepting a signal from an input device to define content for a present electronic communication.” Col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the aforementioned “communication system,” “email system,” or “input device” via which a user creates a message having “massage content or characteristics” teaches the above claimed limitation.)
(Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  Col. 2, ll. 30-39: “a method for processing an electronic communication, the method comprising: obtaining intention data, wherein the intention data indicates an intent of a user with respect to the user's electronic communications”; and “detecting a deficiency by analyzing at least a portion of the present electronic communication and the intention data; and performing an act to correct the deficiency.” The examiner notes that Pocklington’s “usage information” that identifies a pattern of use teaches the claimed at least one feature.  The examiner further notes that Pocklington’s “pattern of use” by a specific sender with respect to a specific recipient teaches a pattern regarding the sharing of the content with the other party, and that Pocklington’s analyzing at least a portion of the present electronic communication teaches analyzing the content to be shared between the sender and the claimed “another party”.)
determining whether the sharing of the content with the other party corresponds to an abnormal pattern based on the at least one feature and a permissible level corresponding to the other party using a data recognition model, (Pocklington at Col. 1, ll. 51-57: “A preferred embodiment of the invention uses “intention data” to determine an intent of a sender of a message or other user in an electronic communication system. For example, a message to be sent can be compared to the sender's intention data which indicates the sender's probable intent. If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken.” Col. 2, ll. 6-21: “Intention data can also be obtained from non-pattern information such as by an analysis of one or a few email messages. For example, a degree of formality, friendliness or other relationship attributes may be determined from one message which does not necessarily depend on a pattern. A value for a relationship attribute can be used to analyze and react to subsequent messages”; and “Once intention data is obtained it is used by an analysis process to compare against a message to be sent.”
The examiner notes that the aforementioned discrepancy between the sender’s intent and the content to be shared teaches an abnormal pattern. The examiner also notes that Pocklington’s “analysis process” teaches a “data recognition model”.  The examiner further notes that Pocklington’s “degree of formality,” “friendliness,” “relationship,” “relationship attribute,” or “a value for a relationship attribute” having a value (e.g., -10 to 10 where 10 could be the ‘most friendly’ and -10 could be ‘least friendly’ in col. 9, ll. 41-43) that is used by Pocklington to determine whether or not a message is to be transmitted teaches a permissible level corresponding to the specific recipient.)
wherein the data recognition model includes a model fitted to relation between the user and the other party, and (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”   The examiner notes that Pocklington’s analysis process (see citations immediately above) thus teaches a model that is fitted to a relationship between the user and the other party.)
the permissible level is determined based on an existing content sharing history between the user and the other party; (Pocklington at Col. 1, l. 66-col. 2, l. 3: “A preferred embodiment uses “usage information” to derive a user's intent. The usage information can include past or current activity of the user, such as an identified pattern of use of the communication system by a sender with respect to one or more recipients.”  The examiner notes that the Pocklington’s determining the aforementioned relationship, relationship attribute, etc. based on past or current activity of a sender with respect to one or more specific recipients teaches the above limitation.)
when the sharing of the content corresponds to the abnormal pattern, providing a notification regarding detection of the abnormal pattern and (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.”)
receiving a user's response to the notification; (Pocklington at col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the sender’s confirming, editing, or checking described in the cited passages teaches receiving the sender’s response to the notification of the abnormal pattern.)
when the user's response is transmitting the content to the other party, refining the private neural network model by independently adjusting only the permissible level corresponding to the other party such that similar content to the content and corresponding to the abnormal pattern is treated as a normal pattern, and (Pocklington at col. 6, ll. 40-41: “Table II lists examples of types of actions that might be taken.” Table II: “
B:       modifications, including those meant to
i:        repair the message
ii:       remove the material which generated the flag
iii:      further stress the material which generated the flag
iv:      optimize, maximize, minimize or otherwise modify the likelihood of such events as:
1)       recepit [sic] of an email in return
2)       receipt of an email with particular parameters which include:
a:       presence of a similar flag
b:       presence of a specific flag
c:       of a certain length
d:       within a certain time range
e:       a number of responses”.
Col. 10, ll. 54-65: “Similarly, the Richard/Charlie friendship attribute can be defined by a parameter associated with Richard's profile or intent data. This number need not be the same as the Charlie/Richard friendship attribute”; and “The exposure of different users' profile parameters to other users can be by consent of each user, as desired.”  Col. 1, ll. 59-60: “An action can also require that the sender confirm the message's content or characteristics.” Col. 11, ll. 14-17: “Approval might be a dialogue box or other alert displayed that requires a ‘yes’ or ‘no’ selection after Charlie indicates the message is to be sent.” The examiner notes that Pocklington’s storing a relationship attribute for each sender-recipient pair where the converse is not necessarily the same teaches independently adjusting only the sender’s permissible level attribute value with respect to a particular recipient.  The examiner further notes that upon sender’s confirming the message’s content or characteristic, Pocklington’s sending the message teaches treating the detected abnormal pattern as a normal pattern.  The examiner also notes that Pocklington’s optimizing, maximizing, minimizing or otherwise modifying the likelihood of such events as presence of a similar flag or a specific flag teaches refining the model.  Therefore, the examiner asserts that Pocklington teaches the above limitation in its entirety.)
when there is no information regarding the permissible level corresponding to the other party, setting a common permissible level corresponding to a relation type to which the other party belongs as an initial value of the permissible level corresponding to the other party, (Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s setting an automatic default value of zero teaches that no information regarding the permissible level exists, and that the automatic default value teaches an initial value of the permissible level corresponding to the recipient with whom the sending is to share the content.)
wherein the at least one feature includes a security level, (Pocklington at col. 9, ll. 62-64: “personal information such as a home phone number, cell phone number, bank account, password, social security number, etc.” The examiner notes that personal information listed above teaches a security level.)
wherein the relation type includes a colleague at work, a family member, a friend, a lover, and an unspecified person, (Pocklington at col. 9, ll. 38-39, that “relationship attributes such as ‘professional,’ ‘friendly,’ ‘trusted,’ ‘romantic,’ etc.”  Pocklington at col. 9, ll. 44-48: “A user can set the values of the relationship attributes in pairs based on the relationship of a particular user with each other possible participant in a communication. Or an automatic default can be used such as zero.” The examiner notes that Pocklington’s professional relationship, family relationship, and romantic relationship respectively teach a colleague relationship, a family member relationship type, and a lover relationship type. The examiner further notes that a default relationship with a value of zero teaches an unspecified person relationship type.)
wherein the permissible level includes a transmission prevention level and a transmission permission level, (Pocklington at col. 11, ll. 13-17: “the salutation can be flagged to require affirmative approval from Charlie before the message is sent.  Approval might be a dialogue box or other alert displayed that requires a "yes" or "no" selection after Charlie indicates the message is to be sent.” The examiner notes that Pocklington’s “yes” teaches a transmission permission level, and “no” teaches a transmission prevention level.)
wherein the abnormal pattern includes a polite expression, and (Pocklington at col. 11, ll. 28-32: “if Richard had been provided with text similar to line 114 in the past but Jory was not, then two versions of the email can be automatically sent (or 30 sent upon approval after informing the author, Charlie) so that Jory receives line 114 but Richard does not.” The examiner notes that Pocklington’s initial preventing the message from being transmitted to Richard teaches an abnormal pattern, and that Pocklington’s eventual transmission of the message to the recipient after receiving the approval from the sender teaches that the message is considered appropriate and thus renders the claimed polite expression obvious.)
wherein the notification includes a message indicating the abnormal pattern and a confirmation message inquiring of the user about whether the content detected as the abnormal pattern is to be transmitted to the other party as the content is input by the user. (Pocklington at Col. 1, ll. 55-59: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken. An action can include providing an alert to the sender or to another person, process or device.” col. 1, ll. 59-63: “An action can also require that the sender confirm the message's content or characteristics, edit the message or the message's transmission parameters, further check the message against other external information, log an event, etc.” The examiner notes that the Pocklington’s sending an alter teaches a message indicating the abnormal pattern, and that Pocklington’s taking an action that requires the sender to confirm a message’s content or characteristics, etc. teaches a confirmation message as claimed.)
Pocklington teaches wherein the recognition model includes a model fitted to relation between the user and the other party and the at least one feature includes a security level as delineated above but does not explicitly teach:
wherein the recognition model includes a private neural network model,
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, 
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and
In the same field of endeavor, Pinckney does, however, teach:
wherein the recognition model includes a private neural network model, (Pinckney at ¶ [0058]: “Internally, the system may use machine learning to optimize which questions 1320 to ask and what decision 1310 to make at the end of the process.” ¶ [0080]: “Possible machine learning systems may be geometric systems like nearest neighbors and support vector machines, probabilistic systems, evolutionary systems like genetic algorithms, decision trees, neural networks, associated with decision trees, Bayesian inference, random forests, boosting, logistic regression, faceted navigation, query refinement, query expansion, singular value decomposition and the like.” ¶ [0084]: “For example, if the widgets collect a particular video and a human deletes that video because it is inappropriate, then the widget can use the history to not re-add that video again sometime in the future.” ¶ [0097]: “The system may explain what type of questions 1320 it is asking in order to help the user 1314 understand the value of otherwise surprising and potentially offensive questions 1320 being asked.” Therefore, the examiner notes that Pinckney’s neural network that optimizes questions to ask and decisions to make teaches a private neural network model, and that Pinckney’s recognizing an offensive question or an inappropriate video based on history teaches recognition model.  The examiner thus asserts that Pocklington modified by Pinckney teaches the above limitation in its entirety.)
Pocklington and Pinckney are analogous art because both references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to modify the teachings of Pocklington with the aforementioned teaching of Pinckney by detecting an abnormal sharing of content between a user and another party, as taught by Pocklington in col. 12, ll. 42-46, and using a private neural network model for abnormal detection, as taught by Pinckney in ¶ [0080]. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve topical advice in the use of natural language, therefore providing continuous content refinement as suggested by Pinckney at ¶ [0009].
Pocklington modified by Pinckney does not appear to teach:

wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and 
In the same field of endeavor, Luong does, however, teach:
wherein the at least one feature includes a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination, (Luong at ¶ [0023]: “Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user”; ¶ [0082]: “Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate.” ¶ [0085]: “Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable.” The examiner notes that Luong teaches restricting exposure of inappropriate textual, graphical, video, and/or audio contents from another use to a specific user. The examiner further notes that objectionable, inappropriate, or offensive materials listed above teach a nudity level, a sexual level, a violence level, a level of expression of a video, a swear word, an impolite expression, racial discrimination, and sexual discrimination as claimed.)
wherein the abnormal pattern includes an impolite expression, a sexual expression, and a swear word, and (Luong at ¶ [0023]: “Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user”; ¶ [0082]: “Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate.” ¶ [0085]: “Potential objectionable material may include, for instance, depictions of sex, nudity, violence, racism, discrimination, cultural or religious insensitivity, or other obscenities. Potential objectionable material may also include suggestion and/or discussion of the same. In addition, vulgar language, crude humor, profanity, sexual dialogue, and certain other types of discussion may be considered objectionable.” The examiner notes that Luong’s objectionable, inappropriate, or offensive materials listed above teach an impolite expression, a sexual expression, and a swear word.)
Pocklington, Pinckney, and Luong are analogous art because all three references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Pocklington’s detecting an abnormal sharing of content between two parties (Pocklington at col. 12, ll. 42-46) modified by Pinckney’s using a private neural network model to provide continuous content refinement (Pinckney at ¶ [0080]) with Luong’s access control to prevent inappropriate text, graphics, video, and/or audio from being accessed by a specific user (see Luong, supra).  The modification prevents the aforementioned inappropriate contents from being accessed by specific users (Luong at ¶ [0082]: “In some embodiments, access control module 510 is configured to detect objectionable content within media content 502. Audio/video detection unit 512 may analyze media content 502 to identify text, graphics, video, and/or audio that the user may deem inappropriate”), therefore providing better censoring and controlling of access to contents (Luong at ¶ [0023]: “Due to the overwhelming volume of media content available from a number of different sources (e.g., via television, internet, interactive games, etc.), parental control tools for censoring and controlling access to media content have become increasingly important. In accordance with some embodiments, parental control tools are provided that allow a user to restrict access to media content such as textual, audio, graphical, video, or multimedia content. Such content may be provided within a television program, movie, trailer, commercial, advertisement, program listing, interactive game, internet website, mobile application, song, podcast, streaming radio, e-book, etc. Restricting access to media content includes blocking access to the media content, filtering the media content to remove or replace part or all of the media content, flagging the media content, requiring approval to gain access to the media content from another user, and/or setting a time-limit on the duration of access to the media content.”)
 
(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pocklington et al., US Patent No. 9141940 issued on Sept. 22, 2015 (hereinafter Pocklington) in view of Pinckney et al., US PGPub 2011/0302117 published on Dec. 8, 2011 (hereinafter Pinckney) and Luong et al., US PGPub 2011/0283311 with publication date of Nov. 17, 2011 (hereinafter Luong) and further in view of Magliozzi et al., US PGPub 2018/0131645 effectively filed on June 29, 2016 (hereinafter Magliozzi).
 
With respect to claim 4, Pocklington modified by Pinckney and Luong teaches the apparatus of claim 1, and Pocklington further teaches:
wherein the permissible level comprises sub-permissible levels corresponding to types of abnormal patterns, (Pocklington at col. 9, ll. 38-39: “a relationship between the sender and receiver”; col. 9, ll. 39-43” “relationship attributes such as ‘professional,’ ‘friendly,’ ‘trusted,’ ‘romantic,’ etc. Each relationship attribute can have a value”; col. 9, l. 67 – col. 10, l. 3: “[i]f a pair of users are recorded as predominantly sending only during business hours then the relationship's professional attribute can increase and the friendship attribute can decrease”; and col. 10, ll. 4-5: “if messages are sent at all hours of the day and night then the professional attribute can decrease”.  The examiner notes that the aforementioned “relationship between the sender and receiver” teaches the claimed “permissible level”, and that “the aforementioned “relationship attributes” and/or the multiple attribute values of an attribute teach the claimed “sub-permissible levels”. The examiner further notes that the electronic communications resulting in a decrease in a relationship’s friendship attribute is one type of the claimed “abnormal pattern”; and the electronic communications resulting in a decrease in a relationship’s professional attribute is another type of the claimed “abnormal pattern”.)
wherein the at least one processor is further configured to adjust a sub- permissible level corresponding to a type of the abnormal pattern detected from the content based on the user's response, and (Pocklington at col. 9, ll. 56-57: “the sender/recipient ‘friendly’ value can be increased over time”; col. 10, ll. 4-5: “the friendship attribute can decrease”; col. 9, l. 67 – col. 10, l. 3: “[i]f a pair of users are recorded as predominantly sending only during business hours then the relationship's professional attribute can increase and the friendship attribute can decrease”; col. 10, ll. 4-5: “if messages are sent at all hours of the day and night then the professional attribute can decrease”; col. 1, ll. 55-60: “If a discrepancy is detected between the sender's determined intent and a part of the actual message then an action is taken.” Col. 2, ll. 11-14: “A value for a relationship attribute can be used to analyze and react to subsequent messages. Intention data can also be obtained directly from a user or other person as, for example, in response to a question or prompt”.
The examiner notes that a specific relationship attribute teaches a sub-permissible level, and that Pocklington’s increasing and/or decreasing a specific relationship attribute value teaches the claimed “adjust a subpermissible level”.  The examiner further notes that the time when electronic communications are sent for adjusting a friendly attribute value and/or a professional attribute value teaches the claimed “a type of the abnormal pattern” as in a type of temporal discrepancy.  The examiner further notes that Pocklington’s user providing response teaches adjusting a sub-permissible level based on the user’s response.)
wherein the at least one processor is further configured to, when a sub-permissible level is changed by user input: (Pocklington at Col. 2, ll. 11-14: “A value for a relationship attribute can be used to analyze and react to subsequent messages. Intention data can also be obtained directly from a user or other person as, for example, in response to a question or prompt”. Col. 11, ll. 13-17: “the salutation can be flagged to require affirmative approval from Charlie before the message is sent.  Approval might be a dialogue box or other alert displayed that requires a ‘yes’ or ‘no’ selection after Charlie indicates the message is to be sent.” The examiner notes that a user’s response to a question or prompt teaches user input, and that Pocklington’s subsequently transmitting the message after receiving the user’s affirmative approval teaches a sub-permissible level is changed by user input.)
control the input and output unit to provide an example sentence or photograph corresponding to the changed sub-permissible level, (Pocklington at Col. 10, ll. 60-65: “if Charlie is sending Richard an email but it is detected that Richard's profile has a Richard/Charlie friendship value of 3 then a more formal salutation may be suggested than what Charlie had initially used. The exposure of different users' profile parameters to other users can be by consent of each user, as desired.”)
          Pocklington modified by Pinckney and Luong does not appear to teach:

make the private neural network model to be learned based on the training data corresponding to the changed sub-permissible level.  
In the same field of endeavor, Magliozzi does, however, teach:
obtain training data corresponding to the changed sub-permissible level from a server outside the apparatus, and (Magliozzi at ¶ [0003]: “The present technology includes methods and systems to train a chatbot”; “In response to the first query, the processor transmits a question included in a workflow to the user via the user interface. In response to the question, the processor obtains at least a first response from the user via the user interface. The method also includes storing, in a memory coupled to the processor, at least the first response as a second set of data to train the chatbot. The processor can update the model based on the second set of data.” ¶ [0028]: “The NLP server 110 implements machine learning techniques to understand user intent, determine responses, learn responses, and train the chatbot system 100. Structured and unstructured data can be stored in the database 112 and accessed by the NLP server 110 and the dialogue manager 108”. The examiner notes that Magliozzi’s storing a user’s response as the second training dataset in a remote database accessible by the NLP server for training its neural network model teaches the above limitation.)
make the private neural network model to be learned based on the training data corresponding to the changed sub-permissible level.  (Magliozzi at Abstract: “An inventive chatbot can also request real-time assistance from an administrator when faced with a difficult query and learn on-the-fly from the administrator's response. This ability to learn on-the-fly gives inventive chatbots significant performance advantages over current chatbots.”  ¶ [0003]: “The method also includes storing, in a memory coupled to the processor, at least the first response as a second set of data to train the chatbot. The processor can update the model based on the second set of data.” The examiner notes that Magliozzi’s chatbot teaches a private neural network model, and that Magliozzi’s second set of training data including at least a user’s response to a query teaches the training data (see citations and rationale immediately above). The examiner further notes that Magliozzi’s training a chatbot with the aforementioned training data teaches the above limitation because Pocklington teaches changing a sub-permissible level based on a user’s input (see Pocklington at col. 2, ll. 11-14 and col. 11, ll. 13-17 cited immediately above) as also taught by Magliozzi.)
Pocklington, Pinckney, Luong, and Magliozzi are analogous art because all four references pertain to filtering contents based on recognition and detection concerning the digital contents.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Pocklington’s detecting an abnormal sharing of content between two parties (Pocklington at col. 12, ll. 42-46) modified by Pinckney’s using a private neural network model to provide continuous content refinement (Pinckney at ¶ [0080]) and further modified by Luong’s preventing various types of inappropriate text, graphics, video, and/or audio from being accessed by a specific user (see Luong at ¶¶ [0023] and [0082], supra) with Magliozzi’s training of neural networks as taught by Magliozzi at ¶ [0131]. The modification significantly improves the performance of the (Magliozzi at ¶ [0131]: “Spatial dropouts improve the encoding performance and resilience to error when used at training time, but would degrade the performance if used at encoding time. The placement of the implementation of the spatial dropout process along the path following the encoding process significantly improves the performance of the neural network 600 and makes the neural network 600 more robust.”)
  
With respect to claim 15, it is substantially similar to claim 4 and is rejected in the same manner, the same art and reasoning applying.
 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126